       Case 1:14-cv-02900-PGG Document 124 Filed 10/05/18 Page 1 of 1
                                        USDC SDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT            DOC#: _ _ _ _+-+-,.,.-----
SOUTHERN DISTRICT OF NEW YORK           DATE FILED: /{)'                  r/1'?

IN RE: CANNAVEST CORP.                                         ORDER
SECURITIES LITIGATION
                                                         14 Civ. 2900 (PGG)


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in this matter on October

18, 2018 at 11:15 a.m.

Dated: New York_;_,New York
       October_~ 2018                      SO ORDERED.



                                           Paul G. Gardephe
                                           United States District Judge
